        Case 2:20-cr-00065-GMN-DJA Document 17 Filed 10/14/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655C
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Ryan Patrick Noe

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00065-GMN-DJA

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   RYAN PATRICK NOE,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Nicholas Dickinson, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine Tanaka, Assistant Federal Public Defender, counsel for Ryan Patrick Noe, that
21   the Revocation Hearing currently scheduled on October 21, 2020 at 12:00 p.m., be vacated and
22   continued to date and time convenient to this Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant needs additional time to conduct investigation and
25   prepare for Mr. Noe’s revocation hearing and sentencing. The additional time will also permit
26   the parties to discuss resolution of the matter.
       Case 2:20-cr-00065-GMN-DJA Document 17 Filed 10/14/20 Page 2 of 3




 1         2.     The defendant is not incarcerated and does not object to the continuance.
 2         3.     The parties agree to the continuance.
 3
 4         This is the first request for a continuance of the revocation hearing.
 5         DATED this 13th day of October 2020.
 6
 7   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 8
 9
     By /s/ Katherine Tanaka                         By /s/ Nicholas Dickinson
10   KATHERINE TANAKA                                NICHOLAS DICKINSON
     Assistant Federal Public Defender               Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:20-cr-00065-GMN-DJA Document 17 Filed 10/14/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00065-GMN-DJA
 4                 Plaintiff,                          ORDER
 5          v.
 6   RYAN PATRICK NOE,
 7                 Defendant.
 8
 9
            IT IS THEREFORE ORDERED that the revocation hearing currently scheduled
10
     for Wednesday, October 21, 2020 at 12:00 p.m., be vacated and continued to January 6,
11
     2021, at the hour of 9:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.
12
                       14 day of October 2020.
            DATED this ___
13
14
15                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
